IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 98-60268
                          Summary Calendar
                         __________________


ABIDEEN OLADIPUPO,
also known as Anthony A. Oladipupo,

                                              Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                              Respondent.


                        - - - - - - - - - - -
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A71-892-451
                        - - - - - - - - - - -

                          August 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Abideen Oladipupo appeals the decision of the Board of

Immigration Appeals finding him deportable, denying his

application for asylum and suspension of deportation, and denying

his motion to remand.   Oladipupo also argues that he was denied

due process by his lack of representation.

     After reviewing the record and the briefs of the parties, we

find that substantial evidence supports the Board’s decision that

Oladipupo is deportable and not eligible for asylum.    Chun v.

     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
                           No. 98-60268
                                -2-

INS, 40 F.3d at 76, 78 (5th Cir. 1994).   We further find that the

BIA did not abuse its discretion in denying Oladipupo’s motion to

remand.   Ogbemudia v. INS, 988 F.2d 595, 599-600 (5th Cir. 1993).

     The Illegal Immigration Reform and Immigrant Responsibility

Act of 1996 (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009, is

applicable to all aliens in proceedings on April 1, 1997, for

whom a final order of deportation was entered more than thirty

days after September 30, 1996.   IIRIRA § 309(c)(4)(E); Eyoum v.

INS, 125 F.3d 889, 891 (5th Cir. 1997).   Under IIRIRA, this court

lacks subject matter jurisdiction to review claims for

discretionary relief, such as suspension of deportation.   Eyoum,

125 F.3d at 891; Pilch v. INS, 129 F.3d 969, 970 (7th Cir. 1997).

Because the BIA’s final order of deportation was entered on April

30, 1998, we lack subject matter jurisdiction to review

Oladipupo’s appeal regarding suspension of deportation.

     The petition for review is DENIED.   All outstanding motions

are also DENIED.